TOWNSEND, District Judge.
The protestants in this case imported a certain quantity of sugar in American hogsheads, and by mistake put in the price of the hogsheads as part of the price of the sugar on which the duty was to be assessed. Immediately upon entry of the goods the' agent of the importers made the necessary deduction for the hogsheads, and pointed it out to the collector, who assented to the correction; but the naval office afterward refused to allow the correction to be made. Before the entry was- liquidated the importers cabled over and got a new, corrected invoice, and asked the collector to make the proper allowance, which he refused to do, alleging as a reason that section 7 of the customs administrative act of June 10, 1890, 26 Stat. 134 (U. S. Comp. St. 1901, p. 1892), provides that “the duty shall not, however, be assessed in any case upon an amount less than the invoice or entered value.” It is admitted in this case that the United States has taken money by mistake to which it was not entitled. It appears that the error was seasonably brought to the attention of the collector while the case was still pending before him. The case is clearly within the rule laid down in U. S. v. Benjamin (C. C.) 72 Fed. 51, and U. S. v. Zuricaldy (C. C.) 71 Fed. 955.
The decision of the Board of General Appraisers is reversed.